Citation Nr: 0817651	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  06-38 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico


THE ISSUE

Whether reimbursement for dental services provided by a 
private dentist in the amount of $682.90 should be authorized 
by VA.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Parker, Counsel


INTRODUCTION

The veteran served on active duty from July 1984 to April 
1988, and from July 1989 to January 1990.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 decision of the VA RO in 
Albuquerque, New Mexico.  

In December 2007, the veteran appeared and testified at a 
personal hearing before the undersigned Veterans Law Judge at 
the RO (Travel Board hearing).  A transcript of the hearing 
has been added to the record.


FINDINGS OF FACT

1.  The veteran's private dental treatment in the amount of 
$682.90 was not authorized by VA. 

2.  The veteran's private dental treatment in the amount of 
$682.90 was not determined by VA to be necessary to develop, 
carry out, or complete the veteran's rehabilitation plan.


CONCLUSION OF LAW

The criteria for reimbursement for dental services provided 
by a private dentist in the amount of $682.90 have not been 
met.  38 U.S.C.A. §§ 3107 (West 2002); 
38 C.F.R. §§ 21.240, 21.241, 21.242 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  In cases such as this where the law is 
dispositive, the claim must be denied due to a lack of legal 
merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  As 
such, review of the VA's duty to notify and assist is not 
necessary.  In cases such as this, VA is not required to meet 
the duty to notify or assist a claimant, where a claim cannot 
be substantiated because there is no legal basis for the 
claim or because undisputed facts render the claimant 
ineligible for the claimed benefit.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 
Vet. App. 129 (2002); see also VAOPGCPREC 5-2004.  The Board 
notes that the veteran's other contentions rest on 
interpretation of the law and, therefore, do not turn on 
development of the facts and the VCAA has no effect on these 
contentions.  See Manning v. Principi, 16 Vet. App. 534, 542 
(2002).

Reimbursement for Dental Services

The evidence in this case shows that the veteran began 
participating in Chapter 31 Vocational Rehabilitation 
Services when his Independent Living Plan was developed on 
November 30, 2004.  

The veteran was treated without authorization by VA for 
dental services provided by Cottonwood Mall Family Dental 
from November 19, 2004 to February 18, 2005, in the amount of 
$682.90.  The veteran's request for reimbursement for $682.90 
was received at VA on April 28, 2006.  

VA Vocational Rehabilitation and Employment Services did 
provide the veteran with extensive dental treatment during 
the period from July to August 2006, which is not a part of 
the current claim. 

The veteran contends that, although the dental services 
provided by Cottonwood Mall Family Dental from November 19, 
2004 to February 18, 2005, in the amount of $682.90, were not 
authorized, he should be reimbursed because he had clearly 
asked for a referral, even though VA had not approved the 
dental services; a request for authorization should have been 
sent, although one was not; and these services were provided 
after he had been approved for the Independent Living Plan; 
and he contends that a dentist named Dr. William Sapp, who 
performed the subsequent $5,000 worth of dental work, said 
that the work ($682.90) needed to be done.    

A letter dated December 21, 2007 from Dr. Sapp (received with 
RO waiver of initial consideration) reflects that the veteran 
had been a patient since 2004, and examination in 2004 
revealed active decay on teeth #12 and #13, which Dr. Sapp 
treated with resin fillings.

The veteran testified at the December 2007 personal hearing 
that he went to his Vocational Rehabilitation case manager 
and asked that a VA Form 28-8861 be sent to VA, but she did 
not send this form; that the veteran then went to the VA 
Medical Center and asked his VA physician to get the veteran 
on the list for 100 percent veterans to have his teeth fixed 
over a two year period; then the veteran went to get some of 
the work done himself "because I could not wait for a 2-year 
period"; and he was not authorized for this dental treatment 
because a referral had not been made; that the veteran was 
told that he needed to go down to register with primary care, 
who would refer him for dental treatment; and that it was his 
understanding.    

The relevant regulations provide Chapter 31 participant shall 
be furnished medical  treatment, care and services which VA 
determines are necessary to develop, carry out and complete 
the veteran's rehabilitation plan.  The provision of such 
services is a part of the veteran's entitlement to benefits 
and services under Chapter 31, and is limited to the period 
or periods in which the veteran is a Chapter 31 participant.  
38 C.F.R. § 21.240.  This regulatory requirement that VA must 
determine that such treatment, care, or services are 
necessary presupposes a request or claim for such services, 
and explicitly provides that VA must approve such services.  
In this case, the appellant admits that he did not request 
these services in advance.  He also does not contend that VA 
approved such dental services before they were performed, 
only that his private dentist saw a need for such routine and 
non-emergent dental treatment. 

The controlling regulations emphasize that VA medical centers 
are the primary resources for the  provision of medical 
treatment, care, and services for Chapter 31 participants 
(authorized under the provisions of 38 C.F.R. § 21.240).  The 
regulation requires that the availability of necessary 
services in VA facilities shall be ascertained in each case.  
38 C.F.R. § 21.242(a).  Implicit in such a requirement is 
that the claimant submit a request for identified dental 
treatment, care, or services to allow VA to ascertain in each 
case the services needed, and the availability of resources, 
which, by VA approval, could then be contracted out on a fee 
basis.  

The regulation specifically contemplates limiting such dental 
treatment, care, and services to VA facilities, unless VA has 
authorized contract or fee basis treatment, care, or 
services.  38 C.F.R. § 21.242(b) (such services "shall only 
be furnished in facilities over which VA has direct 
jurisdiction, except as authorized on a contract or fee 
basis").  

After a review of the evidence, the Board finds that the 
veteran's private dental treatment in the amount of $682.90 
was not authorized by VA.  The veteran made no advance claim 
for treatment, care, and services prior to having Dr. Sapp 
provide the routine dental treatment.  The appellant in no 
way notified VA of the need for dental treatment, care, and 
services, nor did he request VA treatment for the same, nor 
did he request VA's authorization for any private dentist, 
including Dr. Sapp, to be authorized on a contract or fee 
basis to provide such dental treatment.  

Moreover, the veteran's private dental treatment in the 
amount of $682.90 was not determined by VA to be necessary to 
develop, carry out, or complete the veteran's rehabilitation 
plan.  For these reasons, and based on the undisputed facts 
in this case, the requirements for reimbursement for dental 
services provided by a private dentist in the amount of 
$682.90 have not been met, and the claim must be denied.  




ORDER

Reimbursement for dental services provided by a private 
dentist in the amount of $682.90 was not authorized, and the 
reimbursement is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


